DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US Pub. No. 2019/031769 A1) shows a display panel (Fig. 6 and para. 131), comprising: a touch layer (Fig. 6 and paras. 131 and 132); and a main display region 413 and a functional add-on region 411 (Fig. 5A and para. 128); wherein a plurality of first pixels are arranged in the functional add-on region (para. 143), and the touch layer is provided with an opening corresponding to the functional add-on region (Fig. 6 and para. 128); wherein a transmittance of the touch layer corresponding to the functional add-on region is greater than a transmittance of the touch layer corresponding to the main display region (Fig. 6 and para. 153); and wherein there is a touch line formed by a transparent conductor material disposed in the opening of the touch layer (Fig. 6 and paras. 128 and 144).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 5, 7 and 8 are allowable at least by virtue of their dependence on claim 1.   
		Claim 9 is allowable as it recites similar subject matter as that of claim 1.
		Claims 10 – 15 and 17 – 19 are allowable at least by virtue of their dependence on claim 9.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARL ADAMS/
Examiner, Art Unit 2627